The opinion of the court was delivered by
Swayze, J.
The defendant in error brought up by certiorari a resolution of the freeholders of Bergen, adopted January 1st, 1906, rescinding a resolution adopted by the former board on December 4th, 1905, declaring that the county buildings were inadequate, and that new buildings were necessary. The Supreme Court set aside the rescinding resolution. The only question presented by this writ of error is the validity of the action of the freeholders on January 1st, 1906.
The original resolution of December 4th, 1905, was adopted in pursuance of the act of April 3d, 1902. Pamph. L., p. 369. The act provides that upon the adoption of such a resolution a county building committee shall be constituted,- and by the act of 1901 (Pamph. L., p. 79) this committee is empowered to erect and furnish county buildings. Such a committee was appointed pursuant to the statute immediately upon the passage of the resolution of December 4th, and the *544resolution of January 1st, if valid, has the effect of abolishing the offices of members of this committee.
We think it unnecessary to pass upon the general question of the power of a board of freeholders to reconsider action which is judicial or quasi judicial in its nature. This question has been recently before the Supreme Court, and the power to reconsider an appointment at the same or an adjourned meeting has been affirmed. Stiles v. Lambertville, 44 Vroom 90. The present case is distinguished by the fact that the resolution of January 1st was adopted by a different board from that which adopted the prior- resolution. The terms of fourteen members of the board of 1905, a majority of the whole, expired at noon on January 1st. The resolution in question was adopted by twelve members of the new board, who met at noon on that day, in the absence of their eleven associates.
It has been held in the Supreme Court that the right of a deliberative body to reconsider its vote in matters of this kind ceases when a final determination has been reached. Whitney v. Van Buskirk, 11 Vroom 463. With this view we agree. We think further that the determination reached is final as soon at least as the existence of tire body to which the law entrusts the decision ends. Subsequent adverse action by a different body is repeal rather than reconsideration. The legislature in the present case has entrusted the decision of the question of fact to one board of freeholders. It has not required the concurrent action of two successive boards.
Although only a portion of the board of freeholders goes out of office each year, the body itself is not a continuous body. The reasons which led to the decision that the senate of New Jersey is not a continuous body are quite as cogent in the case of a board of chosen freeholders. State v. Rogers, 27 Vroom 480, 622.
The fact that the board of 1905 had a rule which authorized a reconsideration at the next regular meeting is hot important. That was a mere rule of procedure, and affected the action of the board of 1905 only. The regular meeting referred to in the rule could only be a regular meeting of the *545board which was governed by the rule. Even if the same rule were adopted by the new board, the effect could not be to require more than the legislature had seen lit to exact.
It was argued that because the municipal corporation created by the legislature to administer the affairs of counties-is perpetual, the body which actually exercises those powers is also perpetual, but the distinction is as clear as the distinction between a private corporation and its board of directors, and was-recognized in the very case cited by counsel upon the argument. Allen v. Freeholders of Hunterdon, 42 Vroom 247. In that case, although no new corporation had been established, the Supreme Court directed that notice should be given to the new board of freeholders, evidently for the reason that the persons charged with the defence of the county’s interests had changed, although the corporation, which had already been made a party to the writ, remained the same.
The judgment under review must be affirmed, with costs.